ORDER

PER CURIAM.
Jeremy Slane (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15, after an evidentiary hearing. Movant claims the motion court clearly erred in denying his motion because his trial counsel failed to make certain objections, and because his appellate counsel failed to raise an issue on appeal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).